Citation Nr: 1610762	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his January 2011 substantive appeal, the Veteran requested a Board hearing.  Accordingly, he was scheduled for a Travel Board hearing in January 2015.  In a January 2015 letter, the Veteran requested rescheduling of the hearing as he was unable to attend due to a recent injury.  The RO rescheduled the hearing in March 2015, and the Veteran was notified of the rescheduled hearing in February 2015.  However, he failed to appear for the hearing.  Neither the Veteran nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's hepatitis C is causally related to, or aggravated by, his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a May 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.  The Board remanded the claim for further development in June 2015 and is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a VA examination in October 2015 to assess the nature and etiology of his hepatitis C that is adequate to adjudicate his claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Service Connection

The Veteran claims that he incurred hepatitis C while in service and has identified multiple possible in-service etiologies.  The Veteran was provided a VA general medical examination in October 2009, at which time the VA examiner noted that the Veteran had multiple risk factors for hepatitis C, including a post service blood transfusion in 1981 following a stab wound, a post service history of intravenous drug use from 1984 to 1985, multiple sexual partners, and sharing razors and toothbrushes between 1959 and 1963.  The Veteran also reported that he drove an ambulance while in the service, and he had episodes of blood contact in the service.  In his January 2011 substantive appeal, the Veteran claimed he did not have any intravenous (IV) drug use while in service and this condition was caused by inoculations he received during service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The medical evidence of record shows a current diagnosis of chronic hepatitis C and that the Veteran was hospitalized with a diagnosis of infectious hepatitis in August 1966, three years after separation from service.  Thus, the Veteran has a current diagnosis of the claimed disability.

With respect to the Veteran's assertions that he incurred hepatitis C while on active duty, service treatment records do not show any complaints, diagnoses or treatment for hepatitis C or any liver condition in service.

A July 1962 treatment record reflects that while the Veteran was operating a power mower, an object was thrown from beneath the machine, causing a fracture to his right tibia.  The Veteran underwent a debridement and casting of the open fracture.  There is no reference to a blood transfusion.

Post-service treatment records show that in August 1966, the Veteran was admitted to the VA hospital in Dallas, Texas after experiencing headaches, sore throat, chills, diaphoresis and fever.  One week prior to admission, he began to experience dark urine and he had also experienced pruritus.  On the day prior to admission, he also noticed his eyes were jaundiced and he had occasional epigastric and right upper quadrant pain.  He was diagnosed with infectious hepatitis (epidemic).  A February 2006 VA liver clinic note reflects the Veteran's risk factors for hepatitis C that include blood transfusions, intravenous drug use, multiple sexual partners, shared razors or toothbrushes and blood contact in service.

An October 2009 VA general medical examination notes the Veteran denied any symptoms related to hepatitis C except for fatigue.  He denied any nausea and vomiting, anorexia, arthralgia, or right upper quadrant abdominal pain.  He was diagnosed with chronic hepatitis C.  However, the examiner did not provide an opinion on the etiology of the Veteran's condition.

Following a Board remand, in October 2015, the Veteran was afforded a VA examination to determine the etiology of his hepatitis C.  The examiner noted a diagnosis of hepatitis C and a date of diagnosis of 2005 according to medical reports.  The examiner also noted the Veteran's lay statements of being diagnosed with hepatitis C in 1966.  The Veteran reported that, at the time, he sought medical attention at the Dallas VA for fever and chills and was admitted to the hospital.  He further stated that after a "few days, they told me I was admitted for hepatitis."  He stated he was discharged with a diagnosis of hepatitis C.  He denied treatments at the time.  

The VA examiner also noted the Veteran's reports of a mower accident in 1961 while in the Air Force which caused him to have a blood transfusion.  The Veteran stated his belief that he was infected with hepatitis C from a blood transfusion.  The examination report notes the July 1962 service treatment record noting the Veteran's power mower accident.  The Veteran also acknowledged a past history of injecting drugs and snorting cocaine, as well as engaging in high risk sexual activities.

Following the examination and review of the medical record, the examiner concluded that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated the Veteran had many major risk factors for hepatitis C besides his claim that the disease was caused by inoculations in service.  The examiner noted the Veteran's risk factors included a past history of intravenous drug use and intranasal cocaine use, high risk sexual activities, and incarceration.  The examiner stated that no cause of hepatitis C so far has been reported due to inoculations via air gun/jet injector.  During the examination, the Veteran did not bring up inoculations as the reason for his hepatitis C, but the examiner noted the Veteran's belief that a blood transfusion in service due to a mower accident in service may have caused his hepatitis C.  The examiner noted that service treatment records were silent for a blood transfusion during the Veteran's July 1962 treatment of his power mower accident.  The examiner stated that due to the "overwhelming evidence" of the Veteran's high-risk behaviors during the 1960s and 1970s, the Veteran's hepatitis C was more likely contracted through these activities rather than through the claimed inoculations or the reported blood transfusion in service.

The Board finds the October 2015 VA examiner's opinion to be highly probative.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his hepatitis C, and he provided a rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hepatitis C.  The Board has noted that the Veteran's representative has argued that the VA medical opinion is not sufficient because it did not address the claim of having been exposed to blood while working as an ambulance driver during service.  The Board finds, however, that this statement by the Veteran is not credible.  The Veteran's service personnel records reflect that he did not work as an ambulance driver, but instead had duties as an aircraft ground equipment mechanic.  In addition, the October 2015 report indicates that the Veteran did not report a history of sharing toothbrushes or razors at that time.  Therefore, the examiner's failure to discuss exposure to blood while working as an ambulance driver or exposure through sharing toothbrushes and razors is inconsequential.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's hepatitis C.  The evidence does not support a finding that the condition is related to any incident of service.  The preponderance of the evidence weighs against a finding that the Veteran's hepatitis C arose in or is otherwise related to active service.  

The only other evidence in the record concerning the etiology of the Veteran's hepatitis C are the Veteran's own statements.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence of record weighs against a finding that the Veteran's hepatitis C is related to active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


